Title: Orders for the Militia, 15 May 1756
From: Washington, George
To: 



[Winchester, 15 May 1756]

Orders for the Militia.
The commanding Officers of the Militia left at this place, are to order all their Men to be under arms at Retreat-beating this Evening: and are to acquaint them, that if any of them desert, they will be immediately draughted as Soldiers into the Virginia Regiment.
They are also to order them to lodge their arms in some secure place; and not suffer them to go about the Streets with their arms. They will be Relieved as soon as the Draughts for the Regiment are made: and will not be liable to a chance of being draughted themselves.
    
In consequence of the council of War that was held the 14th instant: Such part of the Militia of the several counties as rendezvous’d at this place, and were detained here; are ordered to be posted as follows vizt.

At Mendenhalls Fort—Lieutenant Thomas, with two Sergeants and twenty-five private men, from Orange-County.
At the Mouth of Sleepy-Creek—Captain Woodford; one Lieutenant, three Sergeants, and fifty private men, from Caroline.
At the Mouth of Little Capecapon—Colonel Peyton; one Captain, four Subalterns, four Sergeants, and Ninety men, from Prince-William.
At Ashby’s Fort—Lieutenant Newgent; two Sergeants, and twenty-five private men, from King-George—Lieutenant Lewis; two Sergeants and thirty-five private men, from Spotsylvania.
At Cocke’s Fort—Captain Minor; one Lieutenant, one Ensign, two Sergeants, and forty-five private men, from Fairfax.
At, or about Pearsalls—Captain Hamilton—one Lieutenant, one Ensign, two Sergeants, and forty-five private men, from Fairfax.
At Harnesses Fort—Lieutenant Hedgman—two Sergeants and thirty private men, from Stafford.
At Luney’s Creek—Captain Fields—one Lieutenant, two Sergeants, and fifty private men, from Culpepper.
At Enock’s—Lieutenant Bebb, with two Sergeants, and thirty-five private men, from Louisa.
At Winchester—Carpenters, Seventy-five, from the whole.
